DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims refer to “cover positions” throughout but it is unclear if a cover position is referring to a portion of the cover or an orientation of the cover.

The remainder of the office action is based on the examiner’s best understanding of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US-10443918-B2).
Li discloses a transport box (100), in particular for partially prepared meals and food, comprising at least one lower part (110) having at least two receiving spaces (111, 112, 113) limited by lateral walls and at least one base, the receiving space sealable with at least one cover (120) having at least one coolant space for receiving at least one coolant, wherein each of the at least one cover having two cover positions (122, 124, 126) sealing at least one of the receiving spaces, wherein the at least two cover positions each provide a cooling effect dependent on a selected cover position, the cooling effects achieved with the coolant whereby the transport box offers at least two different options for temperature control via a selection of the at least two cover positions (col. 4, lines 19-42), wherein between the at least two receiving spaces there is arranged at least one shared lateral wall (140), wherein the at least two receiving spaces are symmetrically configured (Fig. 2), and the at least one cover has at least one respective recessed grip and the recesse3d grip comprises a cutout at one corner of the at least one cover (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Li discloses all the claimed limitations a s shown above wherein the temperature can be adjusted based on what is being held in the box (col. 4, lines 19-42), but fails to specifically teach the claimed temperatures.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used coolant for the claimed temperatures in order to adjust the box for the temperature requirements of the item being stored in the box. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fisher (US-20040262319-A1).
Li fails to teach at least one deepened or elevated sealing surface for applying a sealing comprising at least one partial section of the lower part and at least one partial section of a cover. 
Fisher teaches that it is known in the art to manufacture a box with at least one deepened or elevated sealing surface (16) for applying a sealing comprising at least one partial section of a lower part and at least one partial section of a cover. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with a sealing surface, as taught by Fisher, in order to improve the seal between the box areas.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Smith (US-8925752-B2).
Li  teaches a first and second cover position (Fig. 2), but fails to teach wherein the positions are pivotable on a horizontal or vertical axis. 
Smith teaches that it is known in the art to manufacture cover positions that are pivotable about each other from a vertical or horizontal axis (Fig. 2, depending on orientation). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with the orientation taught by Smith, in order to adjust how the box areas were accessed and since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Helline (US-20060163263-A1).
Li  fails to teach wherein the box has at least one outlet opening for discharging coolant from the receiving space.
Helline teaches that it is known in the art to manufacture a box with an outlet opening (at 306) for discharging coolant. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box the coolant discharge taught by Helline, since such a modification would be a simple substitution of known coolant arrangements to achieve the same result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733